Case 8:20-cv-00948-SDM-CPT Document 1 Filed 04/24/20 Page 1 of 13 PageID 1




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA

  ----------------------------------------------------------------x

  DANIEL ZIMMERMAN,                                             :

                                     Plaintiff,                 :

                   -against-                                    :     Case No.

  B PLUS E LLC,                                                 :

                                     Defendant.                 :

  ----------------------------------------------------------------x


                                                  COMPLAINT

          Plaintiff Daniel Zimmerman, by his undersigned counsel, as and for his Complaint

  herein, respectfully alleges as follows:

                                            Nature of the Dispute

          1.       This Complaint is brought by Plaintiff Daniel Zimmerman (“Zimmerman”)

  against his former employer, B Plus E LLC (also known as “B+E” or “Brokers + Engineers”

  and referred to herein as “B+E”), for B+E’s breach of its employment contract with

  Zimmerman and for B+E’s unjust enrichment as a result of work done by Zimmerman. In

  contravention of its contractual obligations, B+E has failed to pay Zimmerman the full amount

  of commissions he earned while employed by B+E as a commercial real estate broker.

  Although Zimmerman procured the largest deal in B+E’s history, which generated an initial

  gross commission in excess of $2 million dollars and additional follow-on commissions of

  hundreds of thousands of dollars, of which Zimmerman was contractually entitled to 50% (and
Case 8:20-cv-00948-SDM-CPT Document 1 Filed 04/24/20 Page 2 of 13 PageID 2




  of which B+E was entitled to the other 50%), B+E abused its position as Zimmerman’s

  employer by helping itself to hundreds of thousands of dollars which it simply took from

  Zimmerman’s portion of the commissions.              B+E has also unjustly enriched itself by

  terminating its relationship with Zimmerman to improperly retain commissions conferred upon

  B+E as a direct result of Zimmerman’s efforts and which would have otherwise been payable

  to Zimmerman. These willful appropriations by B+E violated the parties’ contract and

  traditional principles of equity.

                                  Parties, Jurisdiction and Venue

         2.      Plaintiff Zimmerman is, and at all times relevant to this action was, a citizen of

  the State of New York. Zimmerman is an experienced commercial real estate broker who

  specializes in the origination and negotiation of sale and leaseback transactions and other

  single-tenant transactions.

         3.      Upon information and belief, Defendant B+E is, and at all times relevant to this

  action was, a limited liability corporation organized under the laws of the State of Florida.

  Defendant B+E’s principal place of business is located within this District at 2303 North

  Florida Avenue, Tampa, Florida 33602. On its website, B+E describes itself as “a modern

  investment brokerage firm, specializing in net lease real estate and 1031 exchanges” that

  “help[s] clients buy and sell single tenant real estate.”

         4.      This Court has jurisdiction of this action pursuant to 28 U.S.C. §1332(a) as it is

  a civil action between citizens of different states, wherein the amount in controversy exceeds

  the sum or value of $75,000, exclusive of interest and costs.




                                                   2
Case 8:20-cv-00948-SDM-CPT Document 1 Filed 04/24/20 Page 3 of 13 PageID 3




          5.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(1), as Defendant

  B+E is a resident of this District; and additionally, because the parties to this action entered

  into a written employment contract specifying that any dispute arising out of or relating to that

  contract, as this action does, would be litigated in this District.

                                         Statement of Facts

          6.      Pursuant to a written employment contract dated January 30, 2018, and signed

  by Zimmerman the following day (the “Employment Contract,” attached hereto as Exhibit A

  and incorporated by reference in this complaint), B+E hired Zimmerman as a Director in B+E’s

  New York office. His job was the “[o]rigination and execution of net lease real estate business

  for the Company.” The Employment Contract specified that “You [Zimmerman] will receive

  no salary, and your compensation will be based solely on commissions . . . .” The Employment

  Contract further stated that “At B+E, gross commissions are split 50/50 between the

  Company and the broker.” (emphasis added)

          7.      At the time that the Employment Contract was entered into, and continuously

  throughout the duration of Zimmerman’s employment, B+E maintained a “Company

  Handbook.” The Employment Contract stated that Zimmerman’s employment with B+E

  would be governed by the policies and procedures of the Company Handbook. With respect

  to the commission schedule applicable to B+E brokers like Zimmerman, the Company

  Handbook (a/k/a the “Broker Policy and Procedures Manual”), in a section entitled “Income

  Policy and Procedures,” states:

          Corporate Splits. B+E believes in transparent Brokerage split across all
          Brokers. B+E splits income 50-50 with its Brokers, and in return the
          Company provides the Broker with a higher level of support and



                                                   3
Case 8:20-cv-00948-SDM-CPT Document 1 Filed 04/24/20 Page 4 of 13 PageID 4




         technology than other Brokerage firms. This split never changes
         regardless of tenure or performance. (emphasis added)

  See Exhibit B, Company Handbook Excerpt.

         8.        The Employment Contract and the Company Handbook referred to therein are

  the only documents executed by the parties that govern how Zimmerman’s commissions would

  be calculated.

         9.        Zimmerman’s specialty was and is the origination and negotiation of “sale and

  leaseback” transactions. In the context relevant to this case, these transactions can arise when

  a company owns retail stores that have value as real estate which the company wishes to

  monetize while continuing to occupy and use the store for purposes of retail sales. In such a

  situation, a broker like Zimmerman, based on his knowledge and relationships with such

  companies developed over the course of many years, might propose to such a company a sale

  and leaseback transaction whereby the company would sell one or more retail stores to a buyer,

  and then lease the store back from the buyer.

         10.       Zimmerman had a long-standing relationship that he developed over the years

  with a large retail company that will be referred to herein as “BP.” 1 BP is a retailer with many

  stores located throughout the United States.

         11.       While employed by B+E pursuant to the Employment Contract, Zimmerman

  originated and executed an approximately $325 million sale and leaseback transaction that




  1
     A pseudonym has been employed to avoid public disclosure of BP’s confidential business
  dealings. BP is a non-party whose identity is not germane to the merits of Zimmerman’s
  claims.


                                                  4
Case 8:20-cv-00948-SDM-CPT Document 1 Filed 04/24/20 Page 5 of 13 PageID 5




  closed in mid-2019 involving eleven BP stores (the “BP Deal”). Upon information and belief,

  the BP Deal was and remains the single largest transaction ever executed by B+E.

         12.     The gross commission payable to B+E on the BP Deal was approximately

  $2,185,625. Accordingly, the 50% share of the commission that was payable to Zimmerman

  pursuant to the express terms of the Employment Contract was $1,092,812.

         13.     Instead of paying the amount due Zimmerman from the BP Deal in full, B+E’s

  co-founder, principal owner, and CEO Camille Renshaw (“Renshaw”), informed Zimmerman

  that a quarter of Zimmerman’s 50% share of the gross commission, or $273,203, would be

  withheld from him by B+E, and paid to Renshaw and her co-founder, co-owner, and B+E

  President, Scott Scurich (“Scurich”) instead.

         14.     Renshaw, in her capacity as B+E’s CEO, informed Zimmerman that she was

  taking this money from Zimmerman for herself and Scurich because of the purported time and

  effort she had put into the transaction and because Scurich was her partner, even though

  Zimmerman had originated the transaction, worked on it, and was contractually entitled to half

  of the gross commission under the Employment Contract irrespective of any time or effort

  Renshaw purportedly spent on the transaction.

         15.     In fact, Renshaw had not expended any unusual or even significant time on this

  transaction. But much more significantly, whatever time and effort she and/or B+E had put

  into the transaction was already fully accounted for by virtue of B+E’s 50% share of the gross

  commission as agreed in the Employment Contract. As B+E itself stated in its Company

  Handbook, “B+E splits income 50-50 with its brokers, and in return the Company provides

  the Broker with a higher level of support and technology than other brokerage firms. This split



                                                  5
Case 8:20-cv-00948-SDM-CPT Document 1 Filed 04/24/20 Page 6 of 13 PageID 6




  never changes regardless of tenure or performance.” (emphasis added). Despite the fact that

  B+E and Renshaw would be fully compensated by their contractually specified 50% of the

  gross commission, for whatever Renshaw claimed to have done to assist with the execution of

  the transaction in question, she, on behalf of B+E and herself, unilaterally dictated that

  Zimmerman’s share would be reduced by 25%, or $273,203.

         16.     B+E incurred almost no expense directly relating to its employment of

  Zimmerman. B+E did not pay Zimmerman a salary. For a brief period at the outset of his

  employment, Zimmerman received a draw against his future commissions that he soon repaid

  in full. B+E did not provide Zimmerman with health insurance or similar benefits, and

  Zimmerman even paid his own phone bill. Zimmerman mostly worked out of his home, and

  sometimes at a desk in B+E’s New York office that was otherwise occupied by Renshaw’s

  administrative assistant. Zimmerman was completely dependent upon, and entitled to, his

  contractually-promised commission earnings.

         17.     When Zimmerman complained to Renshaw about the underpayment of his 50%

  share of the gross commission on the eleven-store BP Deal, Renshaw attempted to placate

  Zimmerman by assuring him B+E would make up the shortfall by giving him stock in B+E.

  Renshaw and B+E never followed through on this assurance and Zimmerman never received

  any B+E stock in lieu of the unpaid commissions.

         18.     Zimmerman did not immediately quit and sue B+E to recover the underpayment

  to which he was contractually entitled because he did not wish to risk the possibility that he

  would receive none of the moneys owed to him until the conclusion of litigation with B+E.

  Despite the underpayment, the portion of the commissions that B+E did agree to pay was still



                                                6
Case 8:20-cv-00948-SDM-CPT Document 1 Filed 04/24/20 Page 7 of 13 PageID 7




  a large sum that Zimmerman could ill afford to wait for. Further, because of Renshaw’s

  promise to make up for the underpayment to Zimmerman with stock in B+E, Zimmerman was

  induced to believe he would eventually receive equivalent value for the unpaid commissions.

         19.     Zimmerman was also deterred from immediately quitting and suing B+E for

  the underpayment to which he was contractually entitled because three follow-on transactions

  stemming from the BP Deal were imminent. Specifically, the buyer from the BP Deal planned

  to quickly sell three of the eleven properties acquired in that deal.

         20.     As the originator of these follow-on transactions, Zimmerman would be and

  was entitled to receive 50% of the gross commissions payable to B+E from those three sales

  pursuant to the Employment Contract.          Understandably, Zimmerman did not want to

  jeopardize receipt of the substantial commissions that would be due him on the three follow-

  on sales, and he resolved to stay at B+E with the hope that Renshaw would make good on her

  assurance to compensate Zimmerman with B+E stock.

         21.     Zimmerman’s hopes were dashed, however, when the first follow-on

  transaction, which was the sale of a retail store located in Hamburg, PA, closed in the fall of

  2019. Zimmerman was not only the originator of the Hamburg, PA transaction by way of

  procuring the BP Deal, but he also procured the buyer for this property. Having become

  emboldened by its appropriation of 25% of the commission that was due to Zimmerman on the

  BP Deal, however, B+E decided to improperly take an even larger share of Zimmerman’s

  commissions from the Hamburg, PA transaction.

         22.     Renshaw informed Zimmerman that with respect to the Hamburg, PA

  transaction, which generated a gross commission of $552,180, Zimmerman’s 50% share



                                                  7
Case 8:20-cv-00948-SDM-CPT Document 1 Filed 04/24/20 Page 8 of 13 PageID 8




  ($276,090) was being cut in half. Thus, the “50-50” split that supposedly “never changes”

  according to the Company Handbook, now became 75-25 in B+E’s favor.               In paying

  Zimmerman only half of the amount he was due, B+E deprived him of $138,045 that he was

  clearly owed under the Employment Contract.

         23.    The second follow-on transaction arising out of the BP Deal was the sale of a

  retail store in Mitchell, SD. Once again, Zimmerman was not only the originator of this

  transaction by way of procuring the BP Deal, but he also found the buyer of the Mitchell SD

  property.

         24.    Relations between Renshaw and Zimmerman became increasingly strained as

  a result of B+E’s failure to pay the entire commissions due Zimmerman on the BP Deal and

  on the Hamburg, PA transaction. As the Mitchell, SD transaction was about to close in late

  2019, Renshaw constructively discharged Zimmerman by cutting off his access to B+E’s

  systems. B+E did this to intentionally deprive Zimmerman of the 50% share of the gross

  commission to which he would be contractually entitled on the Mitchell, SD transaction.

         25.    B+E forced the termination of Zimmerman’s employment through its refusal to

  pay him the full amount of the commissions to which he was contractually entitled, by

  misappropriating Zimmerman’s commissions for its own benefit, and by shutting off his access

  to B+E’s systems. Zimmerman’s termination should thus be regarded as a constructive

  discharge; and/or as an event deliberately engineered by B+E to frustrate Zimmerman’s receipt

  of the fruits of the Employment Contract that the parties had entered into, and which

  Zimmerman had faithfully performed in all material respects.




                                                8
Case 8:20-cv-00948-SDM-CPT Document 1 Filed 04/24/20 Page 9 of 13 PageID 9




           26.     B+E has paid Zimmerman nothing from the Mitchell, SD transaction. Upon

  information and belief, the gross commission paid to B+E as a result of Zimmerman’s work to

  secure this transaction was approximately $200,000. 2 Pursuant to the Employment Contract,

  50% of this gross commission was payable to Zimmerman had B+E not constructively

  discharged Zimmerman. B+E has knowingly and voluntarily retained the portion of the

  commission that would have been payable to Zimmerman had it not constructively discharged

  him. B+E’s constructive discharge of Zimmerman and subsequent retention of the entire

  commission generated from his efforts to secure the Mitchell, SD transaction is inequitable.

           27.     A third follow-on sale arising out of the BP Deal involved a retail store located

  in Leeds, AL. Although Zimmerman was forced out of his employment with B+E before this

  transaction could be completed, because he was the originator and procuring cause of the

  transaction, 50% of the gross commission from that transaction would also have been payable

  to Zimmerman under the Employment Contract had B+E not constructively discharged him.

  Upon information and belief, the gross commission from this sale is or will be similar to that

  of the Mitchell, SD transaction. To date B+E has paid Zimmerman nothing from the Leeds,

  AL transaction he originated. To the extent B+E has received the commission from the Leeds,

  AL transaction, it has knowingly and voluntarily retained the portion of the commission that

  was payable to Zimmerman before it constructively discharged him. B+E’s constructive

  discharge of Zimmerman and subsequent retention of the entire commission generated from

  his efforts to secure the Leeds, AL transaction is inequitable.




  2
      The precise amount of the gross commissions is to be determined in discovery.


                                                     9
Case 8:20-cv-00948-SDM-CPT Document 1 Filed 04/24/20 Page 10 of 13 PageID 10




             28.     B+E’s actions, in depriving Zimmerman of the full commissions to which he

   was contractually and/or equitably entitled, were a willful, bad faith exercise of raw power that

   were taken with full knowledge that the terms of the Employment Contract specified that

   Zimmerman was entitled to 50% of the gross commissions.

                                          First Cause of Action
                                           Breach of Contract

             29.     Plaintiff repeats and realleges Paragraphs 1 through 28 as though fully set forth

   herein.

             30.     By failing to pay Zimmerman the full commissions that he was owed from the

   BP Deal, and the Hamburg, PA transaction, B+E committed a breach of its Employment

   Contract with Zimmerman.

             31.     By reason of the foregoing, Zimmerman has sustained damages in an amount

   in excess of $410,000, consisting of $272,203 in unpaid commissions from the BP Deal, and

   $138,045 in unpaid commissions from the Hamburg PA transaction.

             32.     Pursuant to the terms of the Employment Contract, Zimmerman is entitled to

   recover his attorneys’ fees and expenses incurred as a result of B+E’s breach of contract.

                                       Second Cause of Action
                   Breach of the Implied Covenant of Good Faith and Fair Dealing

             33.     Plaintiff repeats and realleges Paragraphs 1 through 28 as though fully set forth

   herein.

             34.     The Employment Contract, like all contracts, is subject to an implied covenant

   of good faith and fair dealing on the part of both parties thereto, pursuant to which each party




                                                    10
Case 8:20-cv-00948-SDM-CPT Document 1 Filed 04/24/20 Page 11 of 13 PageID 11




   covenants to the other that he or it will not take any steps to deprive the other of the full fruits

   and benefits of their agreement.

           35.     By exercising its power (as distinct from its right, which it lacked) as

   Zimmerman’s employer to withhold full payment of his commissions, to cut off Zimmerman’s

   access to B+E’s systems, and to force him out of B+E’s employment prior to the closing of the

   Mitchell, SD and Leeds, AL transactions, B+E violated the implied covenant of good faith and

   fair dealing appurtenant to the Employment Contract.

           36.     By reason of the foregoing, Zimmerman has been deprived of commissions to

   which he would have been entitled but for B+E’s misconduct, and has sustained damages of –

   upon information and belief – approximately $200,000 ($100,000 with respect to each of the

   Mitchell, SD transaction and the Leeds, AL transaction), the precise amounts to be determined

   in discovery and/or proven at trial.

                                          Third Cause of Action
                                           Unjust Enrichment

           37.     Plaintiff repeats and realleges Paragraphs 1 through 28 hereof as though fully

   set forth herein.

           38.     As a result of his originating and procuring the Mitchell, SD and Leeds, AL

   transactions for B+E, Zimmerman has conferred upon B+E the entire commissions arising

   from those transactions.

           39.     B+E knows that the commissions it has received from the Mitchell, SD and

   Leeds, AL transactions were conferred upon it as a result of Zimmerman’s efforts. B+E has

   accepted and retained the full amount of these commissions, including the portion of such




                                                   11
Case 8:20-cv-00948-SDM-CPT Document 1 Filed 04/24/20 Page 12 of 13 PageID 12




   commissions (50%) that would have been payable to Zimmerman under the Employment

   Contract.

          40.      Under the circumstances, it would be inequitable for B+E to retain the full

   commissions earned from the Mitchell, SD and Leeds, AL transactions having constructively

   discharged Zimmerman after he originated the deals. B+E would not have received any such

   commissions but for Zimmerman’s efforts, which he undertook with the express belief that he

   would receive 50% of such commissions pursuant to the Employment Contract. Equity

   demands that B+E be required to pay Zimmerman the 50% of the commissions to which he

   would have been entitled for originating these two transactions. The precise amounts of such

   commissions are to be determined in discovery and/or proven at trial.



          WHEREFORE, Plaintiff Daniel Zimmerman demands judgment against Defendant B

   Plus E LLC as follows:

          a. Pursuant to the First Cause of Action, for damages in excess of $410,000, the

                precise amount to be determined in discovery and/or proven at trial;

          b. Pursuant to the Second Cause of Action, for damages in excess of $200,000, the

                precise amount to be determined in discovery and/or proven at trial;

          c. Pursuant to the Third Cause of Action, for damages in excess of $200,000, the

                precise amount to be determined in discovery and/or proven at trial;

          d. For its costs of this action, including reasonable attorneys’ fees;

          e. For prejudgment and post-judgment interest in accordance with law; and

          f. For such other and further relief as the Court deems just and proper.



                                                  12
Case 8:20-cv-00948-SDM-CPT Document 1 Filed 04/24/20 Page 13 of 13 PageID 13




                                      Respectfully submitted,


                                      /s/Robert K. Jamieson
                                      Robert K. Jamieson,
                                      Florida Bar Number: 0072018
                                      WIAND GUERRA KING P.A.
                                      5505 West Gray Street
                                      Tampa, FL 33609
                                      Tel: (813) 347-5110
                                      rjamieson@wiandlaw.com


                                      /s/ Lloyd S. Clareman
                                      Lloyd S. Clareman (Trial Counsel)
                                      New York Bar Number: 1077080
                                      Pro Hac Vice Motion Forthcoming
                                      121 East 61st Street
                                      New York, New York, 10065
                                      Tel: (212) 751-1585
                                      lloyd.clareman@clareman.com

                                      Counsel for Plaintiff

   Tampa, Florida
   Dated: April 24, 2020




                                      13
